PER CURIAM.
Certiorari. This court caused to be issued and .served upon respondents its writ of certiorari returnable July 10, 1951. On trial day respondents interposed a motion to quash the writ. It was also represented to the court and conceded by the parties litigant that subsequent to application made to this court for the writ that the parties had entered into a stipulation for the utilization of the range involved for the season of 1951 and had posted bonds and it appearing that the issue presented to the court at the time it issued the writ has now become moot;
It is ordered that the motion to quash be granted and that the proceedings be dismissed.